*87On Petition for Rehearing.
PER CURIAM.
[4] The motion for rehearing has had our careful consideration, and we see no reason to differ from the conclusion heretofore reached. While we refrained from discussing in the opinion filed the New Jersey crossing statute, it will be apparent that, in view of the late case in this court of Erie Railroad Company v. Schmidt, 225 Fed. 516, 140 C. C. A. 659, there could be no uncertainty that that statute, in our view of it, was no bar to the present plaintiff’s recovery. We here reiterate the views expressed in that case:
“This statute has not been construed by the New Jersey courts, and its full meaning may not be entirely free from doubt; but so far as the facts of the present case require us to declare Its meaning we think the proper construction Is as follows: A railroad company may protect a crossing by a safety device, or by a flagman, or by both these means. If the device is not in order, due uotice to that effect must be given; in the absence of such notice, an approaching- traveler may assume that the device is in order and will be duly and properly operated. If a flagman is on duty, the traveler may assume that such employe will give sufficient warning of danger; and if the traveler be nevertheless injured or killed, no action brought for such injury or death shall be defeated by the mere fact that the traveler did not stop, look, and listen. * * * In our opinion, the railroad is mistaken in supposing that the act compels the trial judge to submit to the jury every case of injury or death at a protected grade crossing in New Jersey. The evidence may establish contributory negligence so clearly that the judge would be bouud to give the jury binding instructions in favor of the railroad. The act does no more than declare as a rule of evidence that in certain situations the mere fact that the deceased did not stop, look, and listen shall not of itself defeat recovery; but it does not attempt to lay down a rule that every grade crossing case where contributory negligence Is alleged must be submitted to a jury. For example: A situation may easily be supposed where the warning of a flagman might be seen and recklessly disregarded, and in such a case the duty of the judge has not been changed by the statute. The Legislature has done nothing more than exercise its conceded power to regulate procedure; it simply provides that a plaintiff is not to be defeated unless more than a specified minimum of evidence be present. This, of coarse, would bind the state courts, and we see no reason why the federal courts In New Jersey should not conform to the same procedure.”
The motion for a rehearing is therefore denied.